IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

OLLIE HAYNES & JOHN DOES I-V PLAINTIFF(S)
VERSUS CAUSE NO: 1:19-CY-116-SA-DAS
DOLLAR GENERAL & JOHN DOES I-V DEFENDANT(S)

 

ORDER OF REMAND

 

The above styled and numbered cause came on to be heard upon motion of
plaintiff to remand this case to Winston County, Mississippi Circuit Court. Plaintiff,
Ollie Haynes, and her counsel, Jeffrey J. Hosford, have stipulated and agreed that they
have no intention of requesting or accepting more than $74,999.00 in total damages in
this case and based on this stipulation and agreement, all parties to this action agree to
remand of this case. The Court has considered the motion to remand concerning
damages, including the affidavit signed by plaintiff, and finds that the remand motion is
well taken and is, therefore, granted.

IT 1S, ORDERED, that this action be remanded to the Circuit Court of Winston
County, each party to bear his own costs.

SO ORDERED, this the2{™* day of _ Vu 4 2019,

Dheraias Ljeash

UNITED STATES DISTRIG? JUDGE

s/Jeftrey J. Hosford
Attorney for Plaintiff,
Ollie Haynes

s/Ronald L. Roberts

Attorney for Defendant,
Dollar General

1140551_1.doc
